             Case 19-23846              Doc 2     Filed 05/15/19       Entered 05/15/19 15:31:01 Desc Main
                                                     Document          Page 1 of 2              [    ] AMENDED
                                              UNITED STATES BANKRUPTCY COURT
                                               WESTERN DISTRICT OF TENNESSEE
In re:
                 (1) Calvin Leroy Ellis, Jr.
                         xxx-xx-4761                                                            Case No.
                 (2) Jauna Chatman Ellis
                         xxx-xx-2569                                                            Chapter 13
Debtor(s)
                                                          CHAPTER 13 PLAN

ADDRESS:         (1)      5934 Macciness Drive                          (2)      5934 Macciness Drive
                          Memphis TN 38119                                       Memphis TN 38119
PLAN PAYMENT:
  DEBTOR (1) shall pay              $520.00           ( ) weekly, (X) every two weeks, ( ) semi-monthly, or ( ) monthly, by:
         ( X ) PAYROLL DEDUCTION from:                Second Presbytarian Church                           OR ( ) DIRECT PAY.
                                                      4055 Poplar Avenue
                                                      Memphis, TN 38111
  DEBTOR (2) shall pay              $                 ( ) weekly, ( ) every two weeks, ( ) semi-monthly, or ( ) monthly, by:
         ( ) PAYROLL DEDUCTION from:                                    OR ( ) DIRECT PAY.

1. THIS PLAN [Rule 3015.1 Notice]:
     (A) CONTAINS A NON-STANDARD PROVISION. [See plan provision #19]                                       ( ) YES        ( X ) NO
     (B) LIMITS THE AMOUNT OF A SECURED CLAIM BASED ON VALUATION
         OF THE COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]                                  ( X ) YES       ( ) NO
     (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12]                                      ( ) YES        ( X ) NO
2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor(s)’ attorney fee pursuant to Confirmation Order.
3. AUTO INSURANCE: ( ) Included in Plan; OR (X) Not included in Plan; Debtor(s) to provide proof of insurance at §341 meeting.
4. DOMESTIC SUPPORT: Paid by: ( ) Debtor(s) directly, ( ) Wage Assignment, OR ( ) Trustee to:                                  Monthly
                                                                                                                               Plan Payment
                                                     ; ongoing payment begins                                                  $
                                              Approximate arrearage:                                                           $
                                                     ; ongoing payment begins                                                  $
                                              Approximate arrearage:                                                           $
5. PRIORITY CLAIMS:                                                                             Value of                       Monthly
                                                                                                Claim                          Plan Payment
                                                                                                                               $
                                                                                                                               $
6. HOME MORTGAGE CLAIMS:                      ( ) Paid directly by Debtor(s); OR ( ) Paid by Trustee to:                       Monthly
                                                                                                                               Plan Payment
                                                      ; ongoing payment begins                                                 $
                          Approximate arrearage:                                     Interest                         %        $
                                                      ; ongoing payment begins                                                 $
                          Approximate arrearage:                                     Interest                         %        $
7. SECURED CLAIMS:                                                      Value of                           Rate of             Monthly
   [Retain lien 11 U.S.C. §1325 (a)(5)]                                 Collateral                         Interest            Plan Payment
                                                                                                                      %        $
                                                                                                                      %        $
                                                                                                                      %        $
             Case 19-23846         Doc 2      Filed 05/15/19       Entered 05/15/19 15:31:01                            Desc Main
                                                 Document          Page 2 of 2
8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER SECURED CLAIMS
   FOR DEBT INCURRED WITHIN ONE YEAR OF FILING:     Value of               Rate of     Monthly
   [Retain lien 11 U.S.C. § 1325 (a)]               Claim                  Interest    Plan Payment
   American Credit Acceptance                       $25,487.52             7.0      %  $502.00
                                                                                    %  $
                                                                                    %  $
9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON CONFIRMATION
  FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY REASONABLE DISPOSAL OF COLLATERAL:
  Titlemax of Tennessee Inc.                      Collateral:               2006 Buick Lacross
                                                  Collateral:
10. SPECIAL CLASS UNSECURED CLAIMS:                                Value of                         Rate of                       Monthly
                                                                   Claim                            Interest                      Plan Payment
  Covington Pike Acceptance Company                                $927.06                                         %              $16.00
  Firstkey Homes LLC                                               $3,820.50                                       %              $107.00
  Shelby County General Sessions Court CR                          $240.50                                         %              $5.00
11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS:
   Ascendum Education Solutions          ( X ) Not provided for                     OR      (   )   General unsecured creditor
   FedLoan Servicing                     ( X ) Not provided for                     OR      (   )   General unsecured creditor
   Navient                               ( X ) Not provided for                     OR      (   )   General unsecured creditor
   PHEAA                                 ( X ) Not provided for                     OR      (   )   General unsecured creditor
   MOHELA                                ( X ) Not provided for                     OR      (   )   General unsecured creditor
   US Department of Education            ( X ) Not provided for                     OR      (   )   General unsecured creditor
12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY THE
    FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C. §522(f):



13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILE CLAIMS, OTHER THAN THOSE
    SPECIFICALLY PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.
14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS:                      $        49,328.43                              .
15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:
   ( )                   %, OR,

   (X) THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE FINAL
  BAR DATE.
16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS:
   Covington Pike Acceptance Company                                        (X)   Assumes           OR   (     )       Rejects.
   FirstKey Homes LLC                                                       (X)   Assumes           OR   (     )       Rejects.
   Progressive Leasing                                                      (X)   Assumes           OR   (     )       Rejects.
   Snap Finance                                                             (X)   Assumes           OR   (     )       Rejects.
17. COMPLETION:          Plan shall be completed upon payment of the above, approximately           sixty (60)                    months.
18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE OF PLAN.
19. NON-STANDARD PROVISION(S):



  ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.
20. CERTIFICATION: THIS PLAN CONTAINS NO NON-STANDARD PROVISIONS EXCEPT THOSE STATED IN
    PROVISION 19.
         /s/ S. Jonathan Garrett                                   DATE: May 15, 2019
         Debtor(s)’ Attorney Signature
         S. Jonathan Garrett (BPR#019389) Attorney for Debtor
         2670 Union Avenue Extended, Suite 1200, Memphis, Tennessee 38112-4424
         Telephone: 901-323-3200          Facsimile: 901-323-3275       Email: help@sjgarrett.com
